Case: 21-50368      Document: 00516264133         Page: 1     Date Filed: 04/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 1, 2022
                                   No. 21-50368                         Lyle W. Cayce
                                                                             Clerk

   Kevin Nichols,

                                                             Plaintiff—Appellant,

                                       versus

   United States of America,

                                                            Defendant—Appellee.


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 7:19-CV-1


   Before Barksdale, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Kevin Nichols’ action under the Federal Tort Claims Act (FTCA),
   28 U.S.C. §§ 1346, 2671, et seq., arises out of an injury sustained while he was
   in federal custody at the Ector County Correctional Center (ECCC) (a non-
   federal facility). At issue are whether: the district court lacked subject-
   matter jurisdiction in part because the discretionary-function and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50368     Document: 00516264133          Page: 2   Date Filed: 04/01/2022




                                   No. 21-50368


   independent-contractor exceptions to the FTCA apply to most of the claims;
   and, for the others, Texas law requires expert testimony to prove negligence
   claims for delayed surgery where infection prevented earlier intervention.
   AFFIRMED.
                                        I.
         Pursuant to a contract with the United States Marshals Service
   (USMS), ECCC housed federal detainees awaiting sentencing and transfer
   to prison. For the detainees, ECCC was responsible for: providing medical
   care, including arranging for external emergency care. On 3 January 2017,
   Nichols was involved in an altercation at ECCC with another person in
   custody, resulting in Nichols’ sustaining a broken ankle. ECCC transported
   him to an emergency room, where: his ankle was set; he was advised surgery
   was required; and a consult was scheduled with an outside provider.
         Two weeks later, Nichols was transferred to Federal Correction
   Institution at Big Spring (FCI-BS). There, he was examined by a Bureau of
   Prisons (BOP) health provider, who recommended a consult with a local
   orthopedic specialist to evaluate for surgery. (BOP had contracted with
   Correct Care Solutions (CCS) to provide orthopedic specialty care to those
   in custody at FCI-BS.)
         Over two weeks later, an orthopedic specialist examined Nichols and
   recommended surgery. On the day of the scheduled surgery, however, the
   surgeon diagnosed Nichols with Methicillin-Resistant Staphylococcus
   Aureus (MRSA) and postponed the surgery because of the infection.
   (Nichols alleges he contracted MRSA at ECCC.) Surgery was rescheduled
   for 22 February, but the infection had not cleared, and surgery was again
   postponed.
          In May 2017, the infection had spread to Nichols’ face. After being
   admitted to the hospital, he was diagnosed with facial cellulitis. Because of




                                        2
Case: 21-50368      Document: 00516264133           Page: 3    Date Filed: 04/01/2022




                                     No. 21-50368


   his active infection, the attending physician noted surgery was not possible.
   Nichols was released from custody that month and later had surgery.
          Nichols filed a myriad of negligence claims against the United States
   in January 2019. (He also filed suit against GEO Group, Inc., the now owner
   of ECCC, but voluntarily dismissed the claims.) Nichols’ claims, which do
   not specify which government actor or entity was negligent or what standard
   of care was breached, can best be divided into the following categories:
   employment decisions; policies and procedures, and care, custody, and
   control; selecting and retaining contractors; moving and designating those in
   custody; negligence of ECCC and CCS and their employees; and inadequate
   health care, medical malpractice, and lack of cleanliness, based on the actions
   and inactions of BOP personnel.
          In granting, in part, the Government’s motion to dismiss for lack of
   subject-matter jurisdiction, the district court concluded the discretionary-
   function doctrine barred Nichols’ claims related to: the Government’s
   employment decisions; policies and procedures and care, custody, and
   control; selecting and retaining contractors; and moving and designating
   those in custody. Related to such lack of jurisdiction, it also concluded: the
   independent-contractor exception barred Nichols’ claims for alleged
   negligence of ECCC, CCS, and their employees. Finally, the Government’s
   alternative   summary-judgment       motion      against   Nichols’   remaining
   negligence claims was granted.
                                         II.
          Nichols asserts the court erred in granting: the motion to dismiss in
   part because neither the discretionary-function nor independent-contractor
   exceptions apply; and summary judgment because Texas law does not
   require expert testimony regarding the standard of care and causation when
   the claim is for negligence in providing care, rather than for the type of care




                                          3
Case: 21-50368        Document: 00516264133        Page: 4    Date Filed: 04/01/2022




                                    No. 21-50368


   provided. Essentially for the reasons stated by the district court, Nichols’
   challenges fail.
                                         A.
          The district court’s dismissal in part for lack of subject-matter
   jurisdiction is reviewed de novo. E.g., Spotts v. United States, 613 F.3d 559,
   565 (5th Cir. 2010). The court can dismiss under Federal Rule of Civil
   Procedure 12(b)(1) on:      “(1) the complaint alone; (2) the complaint
   supplemented by undisputed facts evidenced in the record; or (3) the
   complaint supplemented by undisputed facts plus the court’s resolution of
   disputed facts”. Id. at 565–66 (citation omitted). The party asserting
   jurisdiction has the burden of proving subject-matter jurisdiction. E.g., In re
   S. Recycling, L.L.C., 982 F.3d 374, 379 (5th Cir. 2020).
          Under the FTCA, the United States waives sovereign immunity,
   “provid[ing] district courts with jurisdiction over monetary claims against
   the Government for the negligent or wrongful acts of its employees ‘where
   the United States, if a private person, would be liable to the claimant in
   accordance with the law of the place where the act or omission occurred’”.
   Spotts, 613 F.3d at 566 (quoting 28 U.S.C. § 1346(b)(1)). Exceptions to
   jurisdiction under the FTCA include for a discretionary-function and being
   an independent-contractor. See 28 U.S.C. § 2680; United States v. Gaubert,
   499 U.S. 315, 322 (1991) (discretionary-function exception); United States v.
   Orleans, 425 U.S. 807, 813–14 (1976) (independent-contractor exception).
                                         1.
          Under the FTCA, the discretionary-function exception applies, and
   the Government is not liable for:
          Any claim based upon an act or omission of an employee of the
          Government, exercising due care, in the execution of a statute
          or regulation, whether or not such statute or regulation be




                                         4
Case: 21-50368      Document: 00516264133          Page: 5    Date Filed: 04/01/2022




                                    No. 21-50368


          valid, or based upon the exercise or performance or the failure
          to exercise or perform a discretionary function or duty on the
          part of a federal agency or an employee of the Government,
          whether or not the discretion involved be abused.

   28 U.S.C. § 2680(a). Our court uses a two-step inquiry to determine whether
   the discretionary-function exception applies: “the conduct must be a matter
   of choice for the acting employee”; and “the judgment [must be] of the kind
   that the discretionary-function exception was designed to shield”. M.D.C.G.
   v. United States, 956 F.3d 762, 771–72 (5th Cir. 2020) (alteration in original).
          The first step does not apply “if the government employee’s
   challenged conduct violated a specific directive in a federal statute,
   regulation, or policy”. Id. at 772. Plaintiff bears the burden of pointing to
   relevant authority to show the conduct was not a choice. See Campos v.
   United States, 888 F.3d 724, 731 (5th Cir. 2018). The second step “protects
   only governmental actions and decisions based on considerations of public
   policy”. Gaubert, 499 U.S. at 323 (citation omitted).
                                          a.
          For his claims regarding employment decisions, Nichols concedes on
   appeal that “there is no statute which mandates conduct related to
   employment decisions”. Nichols has, therefore, not met his burden of
   showing relevant authority was violated. For the public-policy step, our court
   has repeatedly held employment decisions are subject to the discretionary-
   function exception. E.g., M.D.C.G., 956 F.3d at 772 (explaining “federal
   employees’ supervision of subordinates involves the kind of judgment that
   the discretionary-function exception was meant to protect”).
                                          b.
          Nichols also contends the Government “failed to establish, maintain,
   and follow policies related to controlling infectious diseases and maintaining




                                          5
Case: 21-50368     Document: 00516264133           Page: 6   Date Filed: 04/01/2022




                                    No. 21-50368


   care, custody, and control of [those in custody] and negligently maintained
   care, custody, and control of [him]”. The district court noted that, although
   he points to no relevant authority (he also fails to do so on appeal), he did
   refer to 18 U.S.C. § 4042 (duties of BOP) in his complaint. Even if § 4042 is
   the statutory authority that pertains to his claims regarding policies and
   procedures and care, custody, and control, our court has held § 4042 affords
   officials discretion. See Campillo v. United States Penitentiary Beaumont, 203
   F. App’x 555, 557 (5th Cir. 2006) (“We agree with the other circuits that
   have held that neither § 4042’s mandate to protect prisoners nor the
   prohibition against cruel and unusual punishment defines a non-discretionary
   course of action specific enough to render the discretionary function
   exception inapplicable.”). Further, policy and procedures, and care, custody,
   and control are decisions typically in the discretion of administrators. See
   Overton v. Bazzetta, 539 U.S. 126, 132 (2003) (“We must accord substantial
   deference to the professional judgment of prison administrators, who bear a
   significant responsibility for defining the legitimate goals of a corrections
   system and for determining the most appropriate means to accomplish
   them.”).
                                         c.
          Nichols concedes his claims related to selection of contractors are
   barred by the discretionary-function exception.
                                        d.
          Finally, for his claims regarding securing, moving, and designating
   those in custody, Nichols again does not point to governing authority. Our
   court has held that decisions regarding placement of those in custody fall
   under the discretionary-function exception. See Huff v. Neal, 555 F. App’x
   289, 298–99 (5th Cir. 2014) (explaining that placement of those in custody




                                         6
Case: 21-50368      Document: 00516264133          Page: 7    Date Filed: 04/01/2022




                                    No. 21-50368


   “is the type of conduct that the discretionary function was designed to
   shield”).
                                          2.
          Pursuant to the independent-contractor exception, immunity has not
   been waived for negligent acts by those not considered an “employee of the
   Government”, including “any contractor with the United States”. 28
   U.S.C. § 2671. Stated differently, if the negligent act was committed by an
   independent contractor, “the court must dismiss for lack of subject matter
   jurisdiction”. Linkous v. United States, 142 F.3d 271, 275 (5th Cir. 1998). In
   Linkous, our court identified ten factors relating to whether a person or entity
   is an independent contractor, such as: “the extent of control which, by the
   agreement, the master may exercise over the details of the work”; “the skill
   required in the particular occupation”; and “whether the employer or the
   workman supplies the instrumentalities, tools, and the place of work for the
   person doing the work”. Id. at 276.
                                          a.
          Nichols contends the independent-contractor exception should not
   apply to ECCC (non-federal facility) staff due to the control exercised by the
   Government. He alleges: ECCC staff members transported detainees and
   were responsible for their care and safety, but they did not have “distance
   and freedom” typical of independent contractors; the facility and business of
   ECCC are directly related to the BOP; the day-to-day operations are
   essentially the same; and “BOP contracted with Ector County to supply the
   workplace, including the ‘instrumentalities and tools’ like secured doors,
   holding cells, and other instruments of running a detention facility”. The
   Government counters: Nichols does not point to any hiring, retention,




                                          7
Case: 21-50368      Document: 00516264133           Page: 8      Date Filed: 04/01/2022




                                     No. 21-50368


   training, or custody decision, leading to a delay of care; and employment and
   custody decisions are a policy matter.
          ECCC was a distinct facility, and the Government had no control over
   it or its employees. Pursuant to the agreement, ECCC would “accept and
   provide for the secure custody, safekeeping, housing, subsistence and care of
   Federal detainees”. ECCC was responsible for their medical care while
   inside the facility and for arranging emergency treatment needed outside it.
   (The Government is financially responsible for outside care, but it is up to
   ECCC to “utilize outside medical care providers . . . covered by the USMS’s
   National Managed Care Contract”.) The contract also required ECCC to
   have an infectious-disease control program, and gave the Government access
   to the facility and the detainees. Although the Government had such access,
   it did not have control over the facility or its employees.
                                          b.
          For CCS, Nichols concedes the Government’s assertion of
   independent-contractor status “is stronger” because staff required a skill in
   their occupation. In any event, he asserts his claims are not against CCS, but
   against the BOP employees for failure to transfer him to CCS in an
   appropriate amount of time. (As noted supra, his claims regarding securing,
   moving, and designating those in custody fall within the discretionary-
   function exception.)
                                          B.
          A summary judgment is reviewed de novo. Poole v. City of Shreveport,
   691 F.3d 624, 627 (5th Cir. 2012). Summary judgment is appropriate when
   “there is no genuine dispute as to any material fact and the movant is entitled
   to judgment as a matter of law”. FED. R. CIV. P. 56(a). For deciding
   whether genuine disputes of material fact exist, facts in the summary-
   judgment record are viewed in the light most favorable to the nonmovant.




                                            8
Case: 21-50368        Document: 00516264133        Page: 9    Date Filed: 04/01/2022




                                    No. 21-50368


   E.g., Baylor Health Care Sys. v. Emps. Reinsurance Corp., 492 F.3d 318, 321
   (5th Cir. 2007).
          As discussed supra, because Nichols’ claimed injury for which he
   seeks relief occurred in Texas, its substantive law is applied in this FTCA
   action. A health-care-liability claim is one “against a health care provider or
   physician for treatment, lack of treatment, or other claimed departure from
   accepted standards of medical care, or health care, or safety or professional
   or administrative services directly related to health care”. TEX. CIV.
   PRAC. & REM. CODE ANN. § 74.001(13). For medical negligence actions,
   plaintiff must prove: “(1) a duty by the physician to act according to a certain
   standard; (2) a breach of the applicable standard of care; (3) injury or harm
   to . . . plaintiff; and (4) a causal connection between the breach of the
   applicable standard of care and the injury or harm”. W.C. LaRock, D.C., P.C.
   v. Smith, 310 S.W.3d 48, 55 (Tex. App. 2010). “Generally, expert testimony
   is required to prove negligence in medical-negligence cases unless the form
   or mode of treatment is a matter of common knowledge or the matter is
   within the experience of a layperson.” Id. at 56.
          Nichols asserts: his claims are for negligence, not malpractice; expert
   testimony is not necessary if a layperson could testify to the fact that Nichols
   needed medical attention; and expert testimony is not necessary to establish
   causation. The Government responds: although Nichols maintains he is not
   asserting medical malpractice claims, Texas law requires stricter pleading of
   proof requirements in all health-care-liability claims; because Nichols’ claims
   relate to his medical treatment, they constitute health-care liability under
   Texas law; Texas law requires expert testimony when the alleged negligence
   does not fall within the experience of a layman; Texas law also requires
   plaintiff to prove a causal link between negligence and injury; and Nichols did
   not meet this burden because lay testimony is not sufficient to show that an
   earlier surgery would have prevented his alleged injury.



                                          9
Case: 21-50368    Document: 00516264133             Page: 10   Date Filed: 04/01/2022




                                     No. 21-50368


         Nichols’ claims are health-care-related negligence claims. Therefore,
   expert testimony is required to establish the standard of care. It is also
   required to show causation because, whether the alleged acts caused Nichols’
   alleged injury “is [not] a matter of common knowledge or . . . within the
   experience of a layperson”. Id.
                                         III.
         For the foregoing reasons, the judgment is AFFIRMED.




                                         10